          Case 1:20-cr-00006-PB Document 20 Filed 02/27/20 Page 1 of 9



                       UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW HAMPSHIRE


United States of America

     v.                                          Case No. 20-cr-6-1-PB

Christopher Cantwell


                     ORDER OF DETENTION PENDING TRIAL


     Christopher Cantwell (“defendant”) has been charged with

Extortionate Interstate Communications, in violation of 18

U.S.C. § 875(b) and Threatening Interstate Communications, in

violation of 18 U.S.C. § 875(c).         The government moved to detain

the defendant on risk of flight and dangerousness grounds.               Doc.

no. 14.     The defendant seeks release.       Doc. nos. 12 and 17.

     In accordance with 18 U.S.C. § 3142(f)(1), a detention

hearing was conducted on February 20 and 25, 2020.             For the

reasons explained below, the government’s motion for detention

(doc. no. 14) is granted in part and the defendant’s motion for

bail and addendum (doc. nos. 12 and 17) are denied.


                               Legal Standards

     Section 3142(f) of the Bail Reform Act, 18 U.S.C. §§ 3141-

3156, “does not authorize a detention hearing whenever the

government thinks detention would be desirable, but rather

limits such hearings” to the circumstances listed in 18 U.S.C.

§§ 3142(f)(1) and (f)(2).        United States v. Ploof, 851 F.2d 7,
       Case 1:20-cr-00006-PB Document 20 Filed 02/27/20 Page 2 of 9



10 (1st Cir. 1988).    In this case, the government asserted that

a detention hearing was warranted under 18 U.S.C. §

3142(f)(1)(A), which provides authority for the government to

seek detention where a defendant is charged with a “crime of

violence.”   Because the defendant is charged with a crime of

violence, I find that the detention hearing was authorized under

§ 3142(f)(1)(A).

     Pursuant to § 3142(f), the court must determine whether any

condition or combination of conditions set forth in § 3142(c)

will reasonably assure the appearance of the defendant (“risk of

flight”) and the safety of any other person and the safety of

the community (“dangerousness”).        18 U.S.C. § 3142(f); United

States v. Patriarca, 948 F.2d 789, 791 (1st Cir. 1991).           In

making this determination, the court must consider the

following: (1) the nature and circumstances of the offense

charged; (2) the weight of the evidence; (3) the history and

characteristics of the accused, including family ties, past

history, financial resources, and employment; and (4) the nature

and seriousness of the danger to any person or the community

that would be posed by release.      18 U.S.C. § 3142(g).      During

the course of a hearing conducted pursuant to 18 U.S.C. § 3142,

the government has the burden of persuading the court that no

condition or combination of conditions will reasonably assure

(1) the defendant’s presence at trial, United States v. Perez-

                                    2
       Case 1:20-cr-00006-PB Document 20 Filed 02/27/20 Page 3 of 9



Franco, 839 F.2d 867, 870 (1st Cir. 1988); or (2) the safety of

another or the community.     Patriarca, 948 F.2d at 793.       The

government is required to prove risk of flight by a

preponderance of the evidence and to establish dangerousness by

clear and convincing evidence.      See id. at 792-93.


                         Findings and Rulings

     In this case, the government argued that the defendant’s

release posed a risk of flight and danger to the community.

After weighing the evidence - taking into consideration the

pretrial services report, the parties’ proffers, pleadings, and

the testimony of Brett Fernald, FBI Task Force Officer - and

balancing the factors laid out in 18 U.S.C. § 3142(g), the court

finds that the government met its burden of proof on

dangerousness, but failed to show by a preponderance of the

evidence that the defendant is a flight risk.         The government

established by clear and convincing evidence that there are no

conditions that will reasonably assure the safety of any other

person and the community.

     The defendant is charged with crimes that involve threats

of violence.   The evidence against the defendant, which includes

a copy of the threatening communication and defendant’s

admission that he sent the message, is strong.




                                    3
         Case 1:20-cr-00006-PB Document 20 Filed 02/27/20 Page 4 of 9



     The defendant’s criminal history, albeit limited, includes

a conviction for two counts of assault and battery involving the

use of pepper spray.      See Gov’t. Ex. 4.      He also has a record of

non-compliance with bail conditions, 1 including but not limited

to, direct and indirect contact, harassment, and intimidation of

potential victims through online communications, even after

warnings from the court and his legal counsel.           The defendant

was also arrested and charged with public swearing and

intoxication - and possessed pepper spray at the time of this

arrest - all while on bail.       This history does not reflect a




     1  The defendant argues that he has a history of complying
with bail conditions. See Def. Ex. B. However, in reviewing
the defendant’s criminal record, the court finds that the
defendant violated his bail conditions on multiple occasions.
Following his release on bail in December 2017, the court
ordered that the defendant be on location monitoring, have no
contact with the victims, and not use illegal drugs or alcohol,
among other conditions. See Gov’t Ex. 1. However, on numerous
occasions, the defendant “continued to engage in online
communication intended to harass and potentially intimidate
victims in this matter.” Gov’t Ex. 4 at 2-3. Additionally, on
March 31, 2018, the defendant was arrested in Leesburg, VA for
public drunkenness. Gov’t Ex. 9. On July 20, 2018, the
defendant pled guilty to violating his bond conditions. In this
case, the defendant proposed location monitoring as a condition
of release that would reasonably address the court’s concerns
related to dangerousness. The court finds that under the
circumstances of this case, location monitoring would not
adequately address the court’s concerns. United States v.
Martinez-Torres, 181 F.3d 81 (1st Cir. 1998) (“[T]his court has
indicated that . . . electronic monitoring . . . [is] less
effective in ‘dangerousness’ cases than in ‘flight risk’
cases.”).


                                      4
         Case 1:20-cr-00006-PB Document 20 Filed 02/27/20 Page 5 of 9



willingness to comply with court orders and weighs in favor of

detention.

     Defendant has a self-reported longstanding history of

alcohol and substance abuse. 2      He last used alcohol and marijuana

on the day of his arrest.       On the date of his initial appearance

he tested positive for marijuana.         Vials of clear liquid and

bags of pills were seized during a search of defendant’s

residence. 3

     The defendant produces and broadcasts podcasts, posts

content online, and operates an online store that sells

merchandise such as t-shirts and pens that can record.            The

earnings from online sales and donations from his

followers/listeners 4 are defendant’s sources of income.           Some of

defendant’s posts espouse violence or include threats of

violence against his perceived adversaries.          Gov’t Ex. 11-14.

The defendant has experience with computer technology,

encryption, and cyber-anonymity.          Gov’t Ex. 10.   He understands



     2  In addition to the pretrial services report, in 2016,
defendant claimed significant methamphetamine and cocaine use in
an audio broadcast. Gov’t Ex. 17A.

     3  Lab results have not yet confirmed whether these are or
are not controlled substances.
     4  The defendant ended an April 29, 2019 post with a
solicitation for funds. See Gov’t Ex. 13. When law enforcement
searched the defendant’s home and vehicle on January 23, 2020,
officers found boxes of fan mail and donations.

                                      5
       Case 1:20-cr-00006-PB Document 20 Filed 02/27/20 Page 6 of 9



online privacy, tradecraft and operational security (OPSEC), use

of the Dark Web and Tor browser (the Onion Router), encrypted

communications, and the like, which allow for anonymous

communications and/or communications difficult to monitor,

capture, or subpoena.    The defendant’s knowledge of and

demonstrated ability to use these applications, coupled with his

history of “engag[ing] in online communications intended to

harass and potentially intimidate victims” in violation of bond

conditions, Gov’t Ex. 3, weigh in favor of detention.

     The defendant maintains that his actions in cooperating

with the FBI in connection with these threatening

communications, his cessation of communication with the victim,

and his willingness to submit to restrictions on his use of

social media and monitoring of his internet use and electronic

device(s), will reasonably address concerns of dangerousness to

the victim, a witness, or others.       The court disagrees.

Practical conditions of release cannot be fashioned to address

this aspect of dangerousness given defendant’s aforementioned

history and experience.     See United States v. Savader, 944 F.

Supp. 2d 209, 214 (E.D.N.Y. 2013) (finding that “given the

defendant's demonstrated facility with computer technology, it

would be all but impossible to fashion terms and conditions that

would eliminate defendant's access to” certain electronic files



                                    6
        Case 1:20-cr-00006-PB Document 20 Filed 02/27/20 Page 7 of 9



that could be used to threaten victims, and holding that

detention was proper under 18 U.S.C. § 3142(f)(2)(B)).

     The defendant’s history with firearms and other dangerous

weapons also weighs in favor of detention.         Defendant’s criminal

history includes convictions for criminal possession of a weapon

and two counts of misdemeanor assault and battery.           The

defendant brought multiple firearms and knives to Virginia in

2017, and he possessed firearms while in North Carolina when he

was asked by the FBI to self-surrender following the issuance of

an arrest warrant in Charlottesville, VA on August 12, 2017.           On

January 23, 2020, 17 firearms were seized from the defendant’s

Keene, NH residence, including a handgun, empty magazine, and

ammunition located in an unlocked Pelican box affixed to the

rear underside of his vehicle, which was parked across the

street from a school.

     On October 10, 2019, the defendant posted the following

message on Telegram: “I just sat down to see Joker, and I have a

gun.”   Gov’t Ex. 15 & 16.     Defendant cooperated with the Keene

police when they arrived at the theater.         He confirmed that he

was in fact carrying a firearm and then agreed to leave the

premises.   The defendant maintains that the post was a joke and

that he did not intend to create fear, but he later posted on

Telegram that the person who reported him demonstrated that his

“enemies are lowlives and liars who phone in bogus threats to

                                     7
         Case 1:20-cr-00006-PB Document 20 Filed 02/27/20 Page 8 of 9



law enforcement” and are “adding to [his] growing

invincibility.”     Gov’t Ex. 15.     While the defendant legally

possessed these firearms, the court may consider the defendant’s

use of lawfully possessed firearms and other weapons in

assessing dangerousness.       See United States v. Robinson, No.

5:14-CR-00809-JMC-1, 2014 WL 7338961, at *7 (D.S.C. Dec. 23,

2014).   These firearm practices by the defendant are relevant to

the court’s assessment of dangerousness and weigh in favor of

detention.

     The nature of the offenses charged, combined with the

weight of the evidence against the defendant and the

demonstrated seriousness of the danger to persons in the

community that would be posed by the defendant’s release,

particularly given his prior criminal history, history of

threats of violence, demonstrated facility with computer

technology, encryption, and cyber-anonymity, and prior bail

violations, weighs against his release and in favor of

detention.

     For these reasons, the court finds that the government has

met its burden of proving that the defendant’s release, even on

strict conditions, presents too serious a risk of danger.               There

are no conditions or combination of conditions of release that

will reasonably assure the safety of the community.



                                      8
        Case 1:20-cr-00006-PB Document 20 Filed 02/27/20 Page 9 of 9



Accordingly, it is ORDERED that the defendant be detained

pending trial.

      The defendant is committed to the custody of the Attorney

General or his designated representative for confinement in a

correctional facility, to be held separately, to the extent

practicable, from persons awaiting or serving sentences or being

held in custody pending appeal.       The defendant shall be afforded

a reasonable opportunity for private consultation with defense

counsel.   On order of a court of the United States or on request

of an attorney for the government, the person in charge of the

correctional facility shall deliver the defendant to the United

States Marshal for the purpose of appearing in connection with

court proceedings.

      SO ORDERED.

                                   ______________________________
                                   Andrea K. Johnstone
                                   United States Magistrate Judge

February 27, 2020

cc:   Anna Z. Krasinski, Esq.
      John S. Davis, Esq.
      Eric Wolpin, Esq.
      Jeffrey S. Levin, Esq.
      U.S. Marshal
      U.S. Probation




                                     9
